Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-21 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-14 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guim Bernat et al. (U.S. Patent Pub. No. 2021/0144517), provisional date of April 30, 2019, September 28, 2019, and November 22, 2019.

Regarding claim 15, Guim Bernat et al. teaches a method of ensuring a secure flow through a multi-domain network, comprising: forming a secure port group within at least one network device having multiple interfaces, based on a device that each port connects to, such that only ports that interface with a trusted device are part of the secure port group (paragraph 0787); and allowing only the secure port group to forward packets, thereby ensuring the secure flow (paragraph 0157, 0707, and 0727).

Regarding claim 16 Guim Bernat et al. teaches wherein the device is determined to be a trusted device based on an enhanced digital certificate associated with the trusted device (paragraph 0787).

Regarding claim 17, Guim Bernat et al. teaches wherein security requirements vary based on flow path and flow direction, such that security requirements for east/west interfaces may differ from north/south interfaces for each flow direction (paragraph 0637).

Regarding claim 18, Guim Bernat et al. teaches wherein the network device comprises a router, switch or bridge (paragraph 0090).

claim 19, Guim Bernat et al. teaches a method of minimizing round trips and latency in a multi-domain network that utilizes digital certificates, comprising: incorporating an enhanced digital certificate into a plurality of network devices in the multi-domain network, wherein the enhanced digital certificate comprises metadata regarding a provenance of the network device (paragraph 0533 and 0782); opportunistically disposing one or more security platform components within the multi-domain network based on an analysis of certification access interactions so as to reduce latency (paragraph 0982).

Regarding claim 20, Guim Bernat et al. teaches wherein the security platform components are disposed within a 5G RAN, a network operated by a service provider, or a cloud, or an SDN (paragraph 0093).

Regarding claim 21, Guim Bernat et al. teaches wherein the one or more security platform components assist in faster setup and operational use of a secure network slice (paragraph 1268).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/
Primary Examiner, Art Unit 2433